
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.39



THIRTY-EIGHTH AMENDMENT TO THE
THIRD AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.


        This THIRTY-EIGHTH AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of January 30, 2004
(this "Amendment"), is being executed by AIMCO-GP, Inc., a Delaware corporation
(the "General Partner"), as the general partner of AIMCO Properties, L.P., a
Delaware limited partnership (the "Partnership"), pursuant to the authority
conferred on the General Partner by Section 7.3.C(7) of the Third Amended and
Restated Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of
July 29, 1994, as amended and/or supplemented from time to time (the
"Agreement"). Capitalized terms used, but not otherwise defined herein, shall
have the respective meanings ascribed thereto in the Agreement.

        WHEREAS, on March 11, 2002, Casden Properties, Inc. merged with and into
the Previous General Partner (the "Casden Merger");

        WHEREAS, pursuant to the Casden Merger agreement and related documents,
upon completion of each of certain properties and the satisfaction of other
conditions, the Previous General Partner has agreed to pay additional, deferred
consideration in respect of the Casden Merger, and to purchase the general
partner interest in the entities that own each such property;

        WHEREAS, in order to fund such payments with respect to the particular
property commonly known as Park La Brea A (aka The Palazzo at Park La Brea), the
Partnership has loaned $69,677,786.09 to the Previous General Partner, which
loan is evidenced by a promissory note, dated January 30, 2004, in the original
principal amount of $69,677,786.09;

        WHEREAS, the Previous General Partner has contributed to the Partnership
the assets acquired in connection with the Casden Merger, including the general
partner interest described above and, in connection with such contribution, the
Partnership proposes to issue to the Special Limited Partner 2,787,111 Class
Twelve Partnership Preferred Units; and

        WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner
is authorized to determine the designations, preferences and relative,
participating, optional or other special rights, powers and duties of
Partnership Preferred Units.

        NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.The Agreement is hereby amended by the addition of a new exhibit, entitled
"Exhibit PP," in the form attached hereto, which shall be attached to and made a
part of the Agreement.

2.Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.

1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment has been executed as of the date
first written above.

    GENERAL PARTNER:
 
 
AIMCO-GP, INC.
 
 
By:
/s/  PETER K. KOMPANIEZ      

--------------------------------------------------------------------------------

Name: Peter K. Kompaniez
Title: President

2

--------------------------------------------------------------------------------




EXHIBIT PP



PARTNERSHIP UNIT DESIGNATION OF THE
CLASS TWELVE PARTNERSHIP PREFERRED UNITS
OF AIMCO PROPERTIES, L.P.


1.Number of Units and Designation.

        A class of Partnership Preferred Units is hereby designated as "Class
Twelve Partnership Preferred Units," and the number of Partnership Preferred
Units constituting such class shall be 2,787,111.

2.Definitions.

        For purposes of the Class Twelve Partnership Preferred Units, the
following terms shall have the meanings indicated in this Section 2, and
capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement:

"Agreement" shall mean the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of July 29, 1994, as amended.

"AIMCO" shall mean Apartment Investment and Management Company, a Maryland
corporation.

"Class Twelve Partnership Preferred Unit" means a Partnership Preferred Unit
with the designations, preferences and relative, participating, optional or
other special rights, powers and duties as are set forth in this Exhibit PP.

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor thereto, as interpreted by any applicable regulations
or other administrative pronouncements as in effect from time to time.

"Distribution Payment Date" shall mean December 31 of any year beginning with
December 31, 2002, and continuing until no Class Twelve Partnership Preferred
Units remain outstanding.

"Junior Partnership Units" shall have the meaning set forth in paragraph (c) of
Section 7 of this Exhibit PP.

"Liquidation Preference" shall mean, with respect to each Class Twelve
Partnership Preferred Unit, as of any date, Twenty-Five Dollars ($25.00), plus
an amount equal to all distributions (whether or not declared or earned)
accumulated, accrued and unpaid on such Class Twelve Partnership Preferred Unit
as of such date.

"Parity Partnership Units" shall have the meaning set forth in paragraph (b) of
Section 7 of this Exhibit PP.

"Partnership" shall mean AIMCO Properties, L.P., a Delaware limited partnership.

"Promissory Note" shall mean the Promissory Note, dated January 30, 2004, in the
original principal amount of $69,677,786.09, made by AIMCO in favor of the
Partnership (bearing simple interest at 5.25%, payable on December 31 of each
year).

"Senior Partnership Units" shall have the meaning set forth in paragraph (a) of
Section 7 of this Exhibit PP.

PP-1

--------------------------------------------------------------------------------



3.Distributions.

        On every Distribution Payment Date, the holders of Class Twelve
Partnership Preferred Units shall be entitled to receive distributions payable
in cash in an amount equal to $1.3125 per Class Twelve Partnership Preferred
Unit. Each such distribution shall be payable to the holders of record of the
Class Twelve Partnership Preferred Units, as they appear on the records of the
Partnership at the close of business on the Distribution Payment Date.
Distributions shall accumulate from the date of original issuance of the Class
Twelve Partnership Preferred Units.

4.Liquidation Preference.

        (a)   In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class Twelve Partnership Preferred Units shall be entitled to receive the
Liquidation Preference for each Class Twelve Partnership Preferred Unit as of
the date of final distribution to such holders; but such holders shall not be
entitled to any further payment. Until the holders of the Class Twelve
Partnership Preferred Units have been paid their aggregate Liquidation
Preference in full, no payment shall be made to any holder of Junior Partnership
Units upon the liquidation, dissolution or winding up of the Partnership. If,
upon any liquidation, dissolution or winding up of the Partnership, the assets
of the Partnership, or proceeds thereof, distributable among the holders of
Class Twelve Partnership Preferred Units shall be insufficient to pay in full
the preferential amount aforesaid and liquidating payments on any Parity
Partnership Units, then such assets, or the proceeds thereof, shall be
distributed among the holders of Class Twelve Partnership Preferred Units and
any such Parity Partnership Units ratably in the same proportion as the
respective amounts that would be payable on such Class Twelve Partnership
Preferred Units and any such other Parity Partnership Units if all amounts
payable thereon were paid in full. For the purposes of this Section 4, a
consolidation or merger of the Partnership with one or more partnerships, or a
sale or transfer of all or substantially all of the Partnership's assets, shall
not be deemed to be a liquidation, dissolution or winding up, voluntary or
involuntary, of the Partnership.

        (b)   Upon any liquidation, dissolution or winding up of the
Partnership, after payment shall have been made in full to the holders of Class
Twelve Partnership Preferred Units and any Parity Partnership Units, as provided
in this Section 4, any other series or class or classes of Junior Partnership
Units shall, subject to the respective terms thereof, be entitled to receive any
and all assets remaining to be paid or distributed, and the holders of the Class
Twelve Partnership Preferred Units and any Parity Partnership Units shall not be
entitled to share therein.

5.Conversion.

        (a)   If AIMCO uses all or any portion of the net proceeds from any sale
of its equity securities to pay or prepay all or any portion of the outstanding
balance of the Promissory Note, a number of Class Twelve Partnership Preferred
Units equal to the amount of such net proceeds used to pay or prepay the
outstanding balance of the Promissory Note, divided by the Liquidation
Preference, shall be automatically converted into (i) if such equity securities
are shares of AIMCO's Class A Common Stock, a number of Partnership Common Units
equal to the number of shares sold by AIMCO, and (ii) in the case of any other
equity securities, an equal number of equity securities of the Partnership of a
class or type that are substantially the economic equivalent of the equity
securities sold by AIMCO.

        (b)   If AIMCO uses a portion of the net proceeds from a sale of its
equity securities to pay or prepay a portion of the Promissory Note, and
contributes the remaining portion of such net proceeds to the Partnership, the
Partnership Units which are issued in exchange for such contribution pursuant to
Section 4.3(E) of the Agreement shall be of the same class or type as those
issued pursuant to Section 5(a)(ii) hereof.

PP-2

--------------------------------------------------------------------------------


        (c)   The General Partner shall take all actions necessary to effect the
creation and issuance of any equity securities of the Partnership necessary to
give effect to Sections 5(a) and 5(b).

        (d)   The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of
Partnership Common Units or other equity securities on conversion of Class
Twelve Partnership Preferred Units pursuant hereto.

6.Status of Reacquired Units.


        All Class Twelve Partnership Preferred Units which shall have been
issued and reacquired in any manner by the Partnership shall be deemed
cancelled.

7.Ranking.

        Any class or series of Partnership Units of the Partnership shall be
deemed to rank:

        (a)   prior or senior to the Class Twelve Partnership Preferred Units,
as to the payment of distributions and as to distributions of assets upon
liquidation, dissolution or winding up, if (i) such class or series of
Partnership Units shall be Class B Partnership Preferred Units, Class C
Partnership Preferred Units, Class D Partnership Preferred Units, Class G
Partnership Preferred Units, Class H Partnership Preferred Units, Class I
Partnership Preferred Units, Class J Partnership Preferred Units, Class K
Partnership Preferred Units, Class L Partnership Preferred Units, Class M
Partnership Preferred Units, Class N Partnership Preferred Units, Class O
Partnership Preferred Units, Class P Partnership Preferred Units, Class Q
Partnership Preferred Units, Class R Partnership Preferred Units, Class S
Cumulative Redeemable Preferred Stock, Class T Cumulative Preferred Stock, Class
One Partnership Preferred Units, Class Two Partnership Preferred Units, Class
Three Partnership Preferred Units, Class Four Partnership Preferred Units, Class
Six Partnership Preferred Units, Class Seven Partnership Preferred Units, or
Class Nine Partnership Preferred Units, or (ii) the holders of such class or
series shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up, as the case may be,
in preference or priority to the holders of Class Twelve Partnership Preferred
Units (the Partnership Units referred to in clauses (i) and (ii) of this
paragraph being hereinafter referred to, collectively, as "Senior Partnership
Units");

        (b)   on a parity with the Class Twelve Partnership Preferred Units, as
to the payment of distributions and as to distribution of assets upon
liquidation, dissolution or winding up, whether or not the distribution rates,
distribution payment dates or redemption or liquidation prices per unit or other
denomination thereof be different from those of the Class Twelve Partnership
Preferred Units if (i) such class or series of Partnership Units shall be
Partnership Common Units, Class I High Performance Partnership Units, Class II
High Performance Partnership Units, Class III High Performance Partnership
Units, Class IV High Performance Partnership Units, Class V High Performance
Partnership Units, Class VI High Performance Partnership Units, Class Five
Partnership Preferred Units, Class Eight Partnership Preferred Units, Class Ten
Partnership Preferred Units, or Class Eleven Partnership Preferred Units, or
(ii) the holders of such class or series of Partnership Units and the Class
Twelve Partnership Preferred Units shall be entitled to the receipt of
distributions and of amounts distributable upon liquidation, dissolution or
winding up in proportion to their respective amounts of accrued and unpaid
distributions per unit or other denomination or liquidation preferences, without
preference or priority one over the other (the Partnership Units referred to in
clauses (i) and (ii) of this paragraph being hereinafter referred to,
collectively, as "Parity Partnership Units"); and

        (c)   junior to the Class Twelve Partnership Preferred Units, as to the
payment of distributions and as to the distribution of assets upon liquidation,
dissolution or winding up, if the holders of Class Twelve Partnership Preferred
Units shall be entitled to receipt of distributions or of amounts distributable
upon liquidation, dissolution or winding up, as the case may be, in preference
or

PP-3

--------------------------------------------------------------------------------




priority to the holders of such class or series of Partnership Units (the
Partnership Units referred to in this paragraph being hereinafter referred to,
collectively, as "Junior Partnership Units").

8.Special Allocations.

        Gross income and, if necessary, gain shall be allocated to the holders
of Class Twelve Partnership Preferred Units for any Fiscal Year (and, if
necessary, subsequent Fiscal Years) to the extent that the holders of Class
Twelve Partnership Preferred Units receive a distribution on any Class Twelve
Partnership Preferred Units (other than an amount included in any redemption
pursuant to Section 5 hereof) with respect to such Fiscal Year.

9.Restrictions on Ownership.

        The Class Twelve Partnership Preferred Units shall be owned and held
solely by the General Partner or the Special Limited Partner.

10.General.

        (a)   The ownership of Class Twelve Partnership Preferred Units may (but
need not, in the sole and absolute discretion of the General Partner) be
evidenced by one or more certificates. The General Partner shall amend Exhibit A
to the Agreement from time to time to the extent necessary to reflect accurately
the issuance of, and subsequent conversion or any other event having an effect
on the ownership of, Class Twelve Partnership Preferred Units.

        (b)   The rights of the General Partner and the Special Limited Partner,
in their capacity as holders of the Class Twelve Partnership Preferred Units,
are in addition to and not in limitation of any other rights or authority of the
General Partner or the Special Limited Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner or the Special Limited Partner under the Agreement, other than
in their capacity as holders of the Class Twelve Partnership Preferred Units.

PP-4

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.39



THIRTY-EIGHTH AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AIMCO PROPERTIES, L.P.

EXHIBIT PP



PARTNERSHIP UNIT DESIGNATION OF THE CLASS TWELVE PARTNERSHIP PREFERRED UNITS OF
AIMCO PROPERTIES, L.P.
